United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________


No. 13-5202                                                September Term, 2014
                                                                      1:10-cv-01263-BAH
                                                     Filed On: August 7, 2015
Matt Sissel,

               Appellant

       v.

United States Department of Health and
Human Services, et al.,

               Appellees



       BEFORE:      Rogers, Pillard, and Wilkins, Circuit Judges

                                        ORDER

       Upon consideration of Appellant’s petition for rehearing en banc, the response
thereto, and the full court’s deliberation during the poll on whether to call for a vote on
the petition, the panel considered whether we should “sua sponte vacate [our] judgment
and rehear[] the case.” Murphy v. I.R.S., 493 F.3d 170, 173 (D.C. Cir. 2007); cf. RULES
OF THE SUPREME COURT OF THE UNITED STATES, 13.3 (noting practice within the Courts of
Appeals to “sua sponte consider[] rehearing”). Upon such further careful consideration,
the panel reaffirms its opinion in Sissel v. U.S. Department of Health and Human
Services, 760 F.3d 1 (D.C. Cir. 2014), and, it is

       ORDERED that the rehearing be denied.



                                                         FOR THE COURT:

                                                         Mark J. Langer, Clerk

                                                 BY:     /s/

                                                         Ken Meadows
                                                         Deputy Clerk